IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JEFFERSON RAMIREZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5003

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 9, 2016.

An appeal from an order of the Circuit Court for Clay County.
John H. Skinner, Judge.

Jefferson Ramirez, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and KELSEY, JJ., CONCUR.